The petition herein and the return to the rule to show cause issued thereon shows: That on November 6, 1927, in a cause pending in the district court of Cleveland county, on information charging petitioner with the crime of driving a motor vehicle on the public highway while under the influence of intoxicants, petitioner was admitted to bail, and, having made appearance as required in open court, withdrew his plea *Page 193 
of not guilty theretofore entered and entered his plea of guilty. Whereupon the court pronounced judgment, and said petitioner was sentenced to pay a fine of $100 and the costs. That thereafter and on the said date the petitioner was discharged. Thereafter petitioner was committed to the county jail by Frank Boggs, sheriff of Cleveland county upon a commitment issued on said judgment and sentence.
Upon the hearing it was shown that a certified check for the sum of $200 had been deposited with the court clerk in lieu of a bond; that the cashier of the bank at first refused to honor said check, whereupon the commitment issued; that since the rule to show cause issued in this case said check has been honored and the judgment and sentence satisfied by the payment of the fine and costs.
It thus appears that petitioner is entitled to be discharged, and it is so ordered.